Citation Nr: 1114325	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating greater than 30 percent for carpal tunnel syndrome of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1982 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran had a hearing before the Board in December 2007 and the transcript is of record.

The case was brought before the Board in January 2006 and February 2008, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The issue of entitlement to an increased rating for a left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is left hand dominant.

2.  The Veteran's left hand carpal tunnel syndrome is manifested by left hand weakness, to include weakened grip, numbness, and pain.




CONCLUSION OF LAW

The criteria for an initial rating of no more than a 40 percent rating for left hand carpal tunnel syndrome have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, DC 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in June 2006, July 2006, and March 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The July 2006 and March 2008 letters also informed the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not done in this case.  However, the Veteran still has the right to VCAA content complying notice and proper subsequent VA process, and that has been done, as discussed above.  Any defect with respect to the timing of the VCAA notice requirement was harmless error.  See id.  Although the notice provided to the Veteran in 2006 and 2008 was not given prior to the first adjudication of the claim, the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the claim was readjudicated and an additional SSOC was provided, most recently, to the Veteran in December 2010.  Not only has he been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2006 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating (Left Hand Carpal Tunnel Syndrome)

The Veteran claims he is entitled to a higher rating for his left hand carpal tunnel syndrome because his left hand weakness and numbness has increasingly interfered with his ability to write, type, grasp objects or maneuver objects with his left (dominant) hand.

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, which is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained below, staged ratings are not applicable here because the Veteran's left hand symptoms were consistent throughout the appellate time frame.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO rated the Veteran's left hand carpal tunnel syndrome under DC 8516 for incomplete paralysis of the ulnar nerve.  Under DC 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened. 38 C.F.R. § 4.124a, DC 8516.  For incomplete paralysis, which is the case here, a 10 percent rating is assigned for a mild disability, a 30 percent rating is assigned for a "moderate" disability afflicting the dominant hand, and a 40 percent rating is assigned for a "severe" disability afflicting the dominant hand.  Again, the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

VA outpatient treatment records from 2000 to 2010 indicate consistent complaints and treatment for the Veteran's left hand carpal tunnel syndrome with complaints of weakness, numbness, tingling and pain.  Throughout the years, the Veteran has been treated with braces, steroid injections, pain medications and physical therapy with little relief.  VA physicians have consistently recommended carpal tunnel release (CTR) surgery, but the Veteran has refused.  His carpal tunnel syndrome has been classified inconsistently as "moderately severe" (for example, in an October 2000 VA outpatient treatment record), "moderate" (for example, in a July 2001 VA outpatient treatment record), "severe" (for example, in a December 2002 VA outpatient treatment record) and "mild" (for example in a December 2007 VA outpatient treatment record).  Consistently, however, most VA outpatient treatment records note on physical examination the Veteran exhibits weakness with no muscle atrophy with decreased sensation over the left fingers.  Also consistent, are the Veteran's complaints of decreased function with his left hand and needing to compensate with his right hand for writing and typing.

Specifically, the Veteran complained of weakened grip with his left hand in July 2001.  At that time, the Veteran indicated he could not effectively brush his teeth or use a comb with his left hand due to numbness and weakness in the left fingers.  He further indicated he mainly relied on his right hand to function at work.  On physical examination at that time, the physician did not observe any muscle atrophy, but noted decreased sensation on light touch over the left index and middle fingers.  After EMG nerve testing, the VA physician diagnosed the Veteran with "moderate" left carpal tunnel syndrome with no evidence of axonal loss.

The Veteran was afforded a VA examination in September 2001 where the Veteran was diagnosed with left sided carpal tunnel syndrome related to an in-service football injury with decreased pin sensation over the distal left hand and arm. 

The Veteran was afforded another VA examination in October 2004 where the Veteran complained of a 10 year history of carpal tunnel syndrome with difficulty grasping and pain in the wrist.  The Veteran denied missing any time off work due to his left hand carpal tunnel syndrome, but he indicated he was left-hand dominant and, therefore, his condition interfered with basic administrative functioning at work.  On physical examination, the Veteran had full range of motion of his left wrist and fingers, with normal peripheral nerves, no parenthesis and no pathology to render a diagnosis.

Similarly, in November 2010 the Veteran was afforded a VA joints examination where again the examiner found the Veteran to have full range of motion of his wrist and fingers, no pain on movement and no clinical evidence of carpal tunnel syndrome on examination.

The Veteran was afforded a neurological VA examination in December 2010 where the Veteran again complained of intermittent weakness (difficulty grasping objects), and numbness.  At that time the examiner did find objective evidence of moderate-to-severe carpal tunnel syndrome confirmed by EMG.  The examiner explained that diagnostic testing and clinical severity do not always correspond.  That is, a person could have relatively mild findings by EMG and more severe clinical findings or vice versa.  In the case of the Veteran, the examiner opined that the Veteran's functional effects would place the Veteran's carpal tunnel syndrome in the "moderate" range because his symptoms do interfere with functioning at home and at work, but he is able to compensate adequately by altering the way he does these activities, to include using his right hand.  That is, the Veteran works mainly on a computer and can use his right hand to complete many functions rather than his dominant left hand.  The Veteran further claims his left hand carpal tunnel syndrome interferes with daily functions, such as brushing his hair and teeth.  

In short, the medical evidence reflects consistent complaints from the Veteran of difficulty holding objects, weakness, numbness and tingling in his left hand, but with inconsistent characterization of the severity of his carpal tunnel syndrome ranging from mild to severe.  Objective evidence shows the Veteran has full range of motion of his wrist and fingers with no presence of muscle atrophy or joint abnormality.  EMG testing, however, has confirmed the presence of left-sided carpal tunnel syndrome.  Further, the 2010 VA examiner characterized these EMG findings as moderately severe. Earlier findings have similarly commented that his symptomatology was severe in nature.  See December 2002 VA outpatient treatment report.  It is also notable that surgery has been recommended given the severity of the Veteran's symptoms. Resolving all reasonable doubt in favor of the Veteran, the medical evidence does support a finding of "severe" incomplete paralysis, warranting a higher rating to 40 percent.  

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left hand carpal tunnel syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left hand disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

The Veteran indicates he works in an office job mainly using a computer.  He further indicates he mainly types with his right hand to avoid disruption with his job.  In general, the Veteran has consistently indicated he compensates for his left hand disability by using his right hand when possible.  Even so, the Veteran is left hand dominant.  Again, the Veteran was most recently afforded a VA examination in December 2010 where the examiner explained the discrepancy of objective findings through the years indicating EMG findings are not always consistent with clinical or functional observation.  In the Veteran's case, from a functional standpoint, the examiner opined the Veteran's left hand caused "moderate" impairment because he cannot perform physical work with his left hand, but can tolerate small functions with his left hand and can adequately further compensate with his right hand.  The Veteran does not dispute the fact that he is gainfully employed and does not miss work due to his left hand disability.

Rather, the Veteran has consistently argued that he cannot grasp, manipulate objects or write for prolonged periods of time because of his left hand.  The Board does not doubt that the Veteran's left hand disability presents challenges within his job and overall employability. These manifestations, however, are already contemplated in the diagnostic criteria applied as described above.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  


ORDER

Entitlement to an initial rating of no more than 40 percent for carpal tunnel syndrome of the left hand is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


